Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
The specification also refers to specific figures in reference to structural elements which are not shown. Paragraph [0031], for example, refers to the “substrate 10” and “connection portion 51” in Figure 2, neither of which are identified in the figure.
Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	The examiner will cite a very few examples of problematical and indefinite English, not an exhaustive list.
	A “substrate” (claim 1, line 2), deriving from substratum, is a term of art referring typically to an underlying support or foundation surface for another element (e.g., a resistive film heating element deposited on an insulating substrate). Applicant’s element 10, identified as a “substrate,” is foremost a type of housing or enclosure, and should be named accordingly. Recognizing that “[n]ew terms are often used when a new technology is in its infancy” (MPEP 2173.05 (a) II), Applicant is of course entitled to be his or her own lexicographer. Here, however, a housing element identified as a “substrate,” but which does not function primarily as a substrate, is a misnomer.
	In claim 1, at line 5, “mounting space” does not clearly identify the housing interior to which it refers.  Also at line 5, “one end of the heating device” presupposes a geometry with respect to which “one end” (& “the other end,” at line 7) has unambiguous meaning. At line 6, “the outside,” and at lines 7-8, “the outer surface,” lack antecedent bases; i.e., they again presuppose a geometry with respect to which “outside” and “outer“ have unambiguous meanings, a geometry which is absent. Moreover, at lines 7-8, “the other end [of the heating device] is exposed to the outer surface of the substrate” (Exr’s emphasis) is unclear because it implicates a facing relationship between an end of the heating device and the substrate, which is evidently not the case.
	Claim 1, at line 11, recites “the cover member... detachably mounted to the substrate”. However, Figure 1 and paragraph [0031] appear to describe the “cover member” 50 attached only to the “controlling member” 31.
	Moreover, “a controlling member” 31 is identified as one end of the heating device 30. Unless the controlling member can be said to control some function, which does not appear to be the case, it is misnomer and should be named appropriately. Since it removably connects the heating device 30 to the cover member 50, it would be better identified as “an air outlet connecting pipe” (see paragraph [0039]), or something equivalent to this.
	Skipping ahead to claim 3, the claim seeks to allow the forming of “an engaging groove” in either of the “connecting portion” 51 and the “controlling member” 31, and a “sealing ring [311] on... the outer peripheral surface” of the other of the “connecting portion” 51 and the “controlling member” 31. However, because only the “controlling member” 31 appears to have an “outer peripheral surface” on which such a “sealing ring” could be mounted, an “engaging groove” in the “controlling member” 31 appears to be precluded, rendering the claim indefinite. The examiner notes that “the outer peripheral surface” lacks structural antecedent bases for “outer” and “peripheral.”
In claim 4, “a limiting portion... at a transition between the heating device and the controlling member” (Exr’s emphasis) is indefinite because the “controlling member” 31 is identified in claim 1 as “one end of the heating device” 30.
	In summary, the examiner requests that all of the claims also be rewritten in clear, colloquial English.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat 9,993,028 to Li et al (Li).
	Referring to Figures 1-4 especially, Li discloses an electronic cigarette atomizer as claimed, including a “substrate [101; see 2:40-59 “column:lines”]... provided with a mounting space [the housing portion 101 enclosing atomizing core 103],  a “heating device [103, 105, 107]” with “one end [107 that]... extends to the outside through the substrate [at 110, 4:18-21] to form a controlling member [top end of 107 in Fig. 4]... the other end... exposed to the [outside]... of the substrate [101]... and [a] cover member [102]... mounted to the substrate [and]... covering the controlling member [107]” as recited in claims 1 and 10. Since the controlling member/pipe 107 is attached to the top of atomizer cover 105, which is in turn attached to the top of atomizer/heater 103 (see 2:51-55), it is “when the controlling member [107] is pressed into the substrate [101]” that “the heating device [103, 105, 107]... move[s] toward the outside of the substrate [101, at guide 110],” as recited.
	As recited in claims 2 and 11, Li discloses “a connecting portion [neck, inside lower end of cover 102]... engaged with the  controlling member [107] for fixedly connecting the cover member [102] with the controlling member [107]” (2:51-55).
Allowable Subject Matter
Claims 3-9 and 12-18 would appear to be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/6/22